465 F.2d 994
Tony GIAMO, Petitioner-Appellant,v.E. Wilson PURDY, as Sheriff of Dade County, Florida,Respondent-Appellee.
No. 72-1990 Summary Calendar.*
United States Court of Appeals,
Fifth Circuit.
Aug. 15, 1972.Rehearing Denied Sept. 7, 1972.

Shalle Stephen Fine, Miami, Fla., for petitioner-appellant.
Robert L. Shevin, Atty. Gen., Joel D. Rosenblatt, Asst. Atty. Gen., Miami, Fla., for respondent-appellee.
Before GEWIN, AINSWORTH and SIMPSON, Circuit Judges.
PER CURIAM:


1
This appeal is taken from the district court's order of dismissal of Giamo's petition for habeas corpus attacking a five year sentence imposed by the Florida courts after a jury verdict of guilty for the crime of bribery.  The opinionorder of the trial court is reported as Giamo v. Purdy, S.D.Fla.1972, 346 F. Supp. 1.


2
The petitioner-appellant has failed to demonstrate error in the trial court's disposition of the two grounds of attack upon the state court conviction: (1) the introduction of proof of similar acts to the crime charged, prior and subsequent to the date of the crime charged, resulting in his not being convicted of a specific crime and thereby deprived of due process of law; and (2) comments by the state prosecutor in his closing argument to the jury alleged to be so prejudicial as to deprive the petitioner of a fair trial.

The judgment appealed from is

3
Affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I